Mr. Justice Wolf
delivered the opinion of the conrt.
The substantial part of this appeal is disposed of by onr Opinion and judgment in No. 2935.
As to the failure of the court to impose costs against defendant, that was a matter within the sound discretion of the court and we find no abuse. In point of fact, after complainant had submitted to an arbitration the defendant was justified in believing that the damages were not greater than the award, especially as complainant was seeking to recover a greater sum than that actually found by the court.
The judgment must he

Affirmed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.